


115 HR 5411 IH: Areawide Integrated Pest Management Act of 2018
U.S. House of Representatives
2018-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 I
115th CONGRESS2d Session
H. R. 5411
IN THE HOUSE OF REPRESENTATIVES

March 26, 2018
Ms. Gabbard (for herself, Mr. Westerman, Ms. Pingree, Mr. Soto, Mr. Yoho, Mr. Garamendi, Mr. McNerney, Ms. Hanabusa, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Agriculture

A BILL
To amend the Agricultural Research, Extension, and Education Reform Act of 1998 with respect to grants for certain areawide integrated pest management projects, and for other purposes.

 
1.Short titleThis Act may be cited as the Areawide Integrated Pest Management Act of 2018 or the AIPM Act of 2018.  2.Qualified areawide integrated pest management projects (a)Qualified areawide integrated pest management projectsSection 406 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7626) is amended— 
(1)in subsection (a)— (A)by inserting , acting through the Director of the National Institute of Food and Agriculture, after Secretary of Agriculture; and  
(B)by inserting and qualified areawide integrated pest management projects before the period at the end; (2)in subsection (b)— 
(A)by inserting , acting through the Director of the National Institute of Food and Agriculture, after Secretary; and  (B)by inserting and qualified areawide integrated pest management projects after extension projects; 
(3)in subsection (d), by adding at the end the following new sentence: With respect to a grant under this section providing funding for a qualified areawide integrated pest management project, the Secretary may renew such grant for an additional term of a duration to be determined by the Secretary.;  (4)by redesignating subsection (e) as subsection (i); and 
(5)by inserting after subsection (d) the following new subsections:   (e)Grants providing funding for qualified areawide pest management projects (1)In generalAn entity seeking a grant under this section providing funding for a qualified areawide integrated pest management project shall submit to the Secretary an application at such time and in such manner and that contains such information as the Secretary may require, including detailed information on—  
(A)the goals of the project; (B)any individuals or entities involved in the project; 
(C)the projected benefits of the project; (D)details of the membership of the committee described in subsection (f)(2);  
(E)how the project may be continued after grant funds are no longer available for such project; and (F)an analysis of the return on investment for the grant funds awarded to fund the project. 
(2)Requests for applications 
(A)Development of requests for applicationsThe Secretary shall, in consultation with the integrated pest management committee established under section 1408C and other relevant stakeholders, develop requests for applications for qualified areawide integrated pest management projects that are consistent with the priorities established by such committee under such section.  (B)IssuanceThe Secretary shall solicit proposals for qualified areawide integrated pest management projects under this section by issuing requests for applications on an annual basis. The Secretary may not select new projects to receive funding through a grant under this section if, on the date on which the request is issued, there is not sufficient funding available to fund projects that, as of such date, are not complete and with respect to which grants were awarded under this section for the previous year. 
(3)Selection 
(A)In generalThe Secretary shall, using a peer-review process, select qualified areawide integrated pest management projects to receive funding through a grant under this section. (B)Lead entityIn selecting projects under subparagraph (A), the Secretary shall designate the college or university or other entity referred to in subsection (b) submitting the application for such project as the lead entity for the project. 
(4)ConditionAs a condition of receiving a grant under this section providing funding for a qualified areawide integrated pest management project, the college or university or other entity referred to in subsection (b) that is the recipient of the grant shall— (A)certify to the Secretary that the recipient will be carrying out the project in collaboration with— 
(i)the Agricultural Research Service of the Department of Agriculture through a subcontractual arrangement; and (ii)one or more of any of the following entities: 
(I)A college or university. (II)A State department of agriculture. 
(III)Another Federal agency.  (IV)A State or a regional entity representing a crucial element of the project, such as a State department of natural resources. 
(V)A nongovernmental organization; (B)certify that the recipient will transfer the appropriate amount of funds to all entities involved in the project so that research, extension, and education activities carried out under the project are funded as needed;  
(C)in cooperation with the Secretary, coordinate efforts conducted by all entities involved in the project; and (D)prepare and submit annual and final reports to the Secretary with respect to the project. 
(f)Ongoing areawide integrated pest management projectsThe requirements of subsection (e) shall not apply with respect to a grant providing funding for integrated agricultural research, education, and extension projects related to integrated pest management awarded before the date of the enactment of the Areawide Integrated Pest Management Act of 2018. (g)IPM trainingIn carrying out this section, the Secretary of Agriculture, acting through the Director of the National Institute of Food and Agriculture, shall provide funding to the IPM3 Training Consortium to provide training that is Web-based or approved by the Institute on areawide integrated pest management projects to growers, land managers, and Federal agency personnel to enhance the adoption and implementation of such projects. 
(h)Qualified areawide integrated pest management project definedIn this section: (1)The term areawide integrated pest management project means a project that is designed and implemented on a landscape scale or larger— 
(A)to prevent the spread of pests and invasive species through prevention, avoidance, monitoring, and suppression; (B)to provide educational programs on best management practices with respect to pests and invasive species; 
(C)to control pests and invasive species using physical, mechanical, or cultural controls; (D)where appropriate, to manage pests and invasive species using biologically-based controls; or 
(E)where appropriate, to manage pests using chemical controls, such as pesticides. (2)The term qualified areawide integrated pest management project means an areawide integrated pest management project that— 
(A)provides for significant benefits (as determined by the Secretary) for the prevention, eradication, or management of pests and invasive species; (B)provides for economic and environmental benefits to agriculture, individuals, wildlife, and the environment; 
(C)addresses the annual priorities established by the integrated pest management committee established under section 1408C; (D)has a projected duration of not more than 5 years;  
(E)provides for the establishment of a regional advisory committee responsible for the oversight of the project in the community, region, or area in which the project is to be carried out; and (F)provides for the active involvement of the cooperative extension services (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) to translate the results of the research conducted under the project into practical information and pest management tools for purposes of sharing such results with farmers, foresters, and producers.; and
(6)in subsection (i) (as so redesignated), by striking 2018 and inserting 2023.  (b)Areawide integrated pest management committee (1)In generalThe National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after section 1408B (7 U.S.C. 3123B) the following new section:  
 
1408C.Areawide integrated pest management committee 
(a)EstablishmentNot later than 90 days after the date of the enactment of this section, the executive committee of the Advisory Board shall establish and appoint the initial members of a permanent areawide integrated pest management committee.  (b)DutiesThe permanent areawide integrated pest management committee shall, with respect to areawide integrated pest management programs, activities, or projects carried out by the Secretary of Agriculture— 
(1)consider stakeholder feedback; and (2)determine the annual and long-term priorities for such programs, activities, or projects. 
(c)Members 
(1)EligibilityIndividuals who are not members of the Advisory Board may be appointed as members of the areawide integrated pest management committee. (2)CompositionThe areawide integrated pest management committee shall be composed of the following:  
(A)Three ex officio members consisting of the following individuals:  (i)The Senior Invasive Species Coordinator of the Department of Agriculture.  
(ii)The National Program Leader for Bio-based Pest Management of the National Institute of Food and Agriculture.  (iii)The National Program Leader for the Invasive Pests of Crops of the Agricultural Research Service.  
(B)Nine voting members, representing stakeholder groups with experience in areawide research programs carried out by Federal, State, or private entities, to be appointed by the Secretary.. (2)CompensationSection 1413(b) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3128(b)) is amended to read as follows:  
 
(b) 
(1)Subject to paragraphs (2) and (3), members of the Advisory Board who are not otherwise officers or employees of the United States shall serve without compensation. (2)Members of the Advisory Board who are members of the areawide integrated pest management committee established under section 1408C and who are not otherwise officers or employees of the United States may receive compensation for serving on the committee. 
(3)Members of the Advisory Board and members of the areawide integrated pest management committee established under section 1408C shall, while away from their homes or regular places of business in the performance of services under this title, be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under sections 5701 through 5707 of title 5, United States Code.. 3.Transfer of authorityThe Secretary shall transfer to the National Institute of Food and Agriculture, effective not later than 60 days after the date of the enactment of this Act, the authorities (including all budget authorities, available appropriations, and personnel), duties, obligations, and related legal and administrative functions prescribed by law or otherwise granted to any other agency or official of the Department of Agriculture under section 406 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7626).  

